UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-6891



UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

JAMES ROCKETT, III, a/k/a James Rocket, a/k/a James Rockett,

                  Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.      Walter D. Kelley, Jr.,
District Judge. (2:05-cr-00135-WDK-JEB-1; 2:07-cv-00336-WDK)


Submitted:    December 11, 2008            Decided:   December 23, 2008


Before KING, SHEDD, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


James Rockett, III, Appellant Pro Se.   Darryl James Mitchell,
Assistant  United  States  Attorney,  Norfolk,  Virginia,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               James       Rockett,      III,    seeks       to    appeal       the    district

court’s    order       denying      relief      on   his     28    U.S.C.      § 2255    (2000)

motion.        The order is not appealable unless a circuit justice or

judge     issues       a    certificate         of    appealability.              28     U.S.C.

§ 2253(c)(1) (2000).                A certificate of appealability will not

issue     absent       “a    substantial         showing          of    the    denial     of    a

constitutional         right.”           28    U.S.C.       § 2253(c)(2)         (2000).        A

prisoner        satisfies        this         standard       by        demonstrating         that

reasonable       jurists       would      find       that    any       assessment       of     the

constitutional         claims       by   the    district      court       is    debatable       or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                    Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                      We have

independently reviewed the record and conclude that Rockett has

not     made     the    requisite        showing.           Accordingly,         we     deny    a

certificate        of        appealability            and     dismiss          the      appeal.

Additionally,          we    deny     Rockett’s        motions         for     production      of

transcripts and to expand the record.                             We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                                      DISMISSED

                                                2